       Case 5:19-cv-00303-TKW-MJF Document 1 Filed 08/26/19 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF FLORIDA
                                   PANAMA CITY DIVISION

                       Case No. ________________________________

JOE DOWELL,

                  Plaintiff,

v.

JENSEN USA, INC., a North Carolina
corporation,

              Defendant.
____________________________________/

                                 COMPLAINT FOR DAMAGES

       Plaintiff, JOE DOWELL (“Dowell”), through undersigned counsel, files this Complaint

for Damages against Defendant JENSEN USA, INC., a North Carolina corporation (“Defendant”)

seeking unpaid overtime wages, and states as follows:

                                       JURISDICTION

       1.     This is an action to recover unpaid overtime wage compensation under the Fair

Labor Standards Act, 29 U.S.C. § 201 et seq. (the “FLSA”).

       2.     This Court has jurisdiction pursuant to 29 U.S.C. §216(b) and 28 U.S.C. § 1331.

       3.     At all times pertinent to this Complaint, the Defendant was an enterprise engaged

in interstate commerce within the meaning of the FLSA.

       4.     At all times pertinent to this Complaint, the Defendant owned and operated a

business engaged in interstate commerce or in the production of goods for commerce as defined

in §3(r) and §3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s).




                                               1
       Case 5:19-cv-00303-TKW-MJF Document 1 Filed 08/26/19 Page 2 of 6



       5.      The Defendant is a laundry industry-supplier of garment, flatwork, washroom, and

textile systems and services. Among other things, Defendant manufactures, sells, and services

heavy duty industrial laundry equipment and systems.

       6.      Defendant does business throughout the United States and regularly moves “goods”

and “materials” in interstate commerce.

       7.      Dowell’s work for Defendant involved interstate commerce as he was regularly

required to travel from Florida to other states to service and repair machines sold by Defendant.

       8.      As a result, Dowell’s work involved handling on a regular and recurrent basis

“good” or “materials,” as defined by the FLSA, which were used commercially in Defendant’s

business, and moved in interstate commerce. Such goods and materials included machines and

machine parts related to laundry equipment sold by Defendant.

       9.      Additionally, Defendant regularly employed two or more employees for the

relevant time period who handled goods or materials that traveled through interstate commerce, or

used instrumentalities of interstate commerce, thus making Defendant’s business an enterprise

covered under the Fair Labor Standard Act.

       10.     Defendant obtains and solicits funds from non-Florida sources, accepts funds from

non-Florida sources, uses telephonic transmissions going over state lines to do their business,

transmits funds outside the State of Florida, and otherwise regularly engages in interstate

commerce, particularly with respect to its employees and customers.

       11.     Upon information and belief, during the relevant time period, the Defendant had an

annual gross volume of sales made or business done of not less than $500,000.




                                                2
        Case 5:19-cv-00303-TKW-MJF Document 1 Filed 08/26/19 Page 3 of 6



        12.      The Defendant is subject to the jurisdiction of this Court because it engages in

substantial and not isolated activity within the Northern District of Florida, including, but not

limited to, at its principal address of 99 Aberdeen Loop, Panama City, Florida.

        13.      The Defendant is also subject to the jurisdiction of this Court because it operates,

conducts, engages in, and/or carries on business in Panama City, Florida within the Northern

District of Florida.

                                               VENUE

        14.      The venue of this Court over this controversy is based upon the following:

              a. The unlawful employment practices alleged below occurred and/or were committed

in the Northern District of Florida.

              b. Defendant was and continues to be a corporation doing business within this judicial

district.

                                             PARTIES

        15.      At all times material hereto, Dowell was an “employee” of Defendant within the

meaning of the FLSA.

        16.      At all times material hereto, Defendant was conducting business in Panama City in

Bay County, Florida with its principal place of business at 99 Aberdeen Loop, Panama City,

Florida.

        17.      At all times material hereto, Defendant was Plaintiff’s employer.

        18.      At all times material hereto, Defendant knowingly and willfully failed to pay

Dowell his lawfully earned wages in conformance with the FLSA.

        19.      Defendant is liable for monetary damages for violations of the FLSA.




                                                  3
         Case 5:19-cv-00303-TKW-MJF Document 1 Filed 08/26/19 Page 4 of 6



         20.    At all times material hereto, the work performed by Dowell was directly essential

to the business performed by Defendant.

         21.    Dowell has fulfilled all conditions precedent to the institution of this action and/or

such conditions have been waived.

                                      STATEMENT OF FACTS

         22.    Dowell began working for Defendant servicing and repairing machines in

approximately August 2015.

         23.    Dowell was employed by Defendant continuously until Dowell’s resignation on

approximately March 15, 2019.

         24.    While employed by Defendant, Dowell was paid an hourly wage that increased

from $23.00/hour to $24.28/hour.

         25.    Defendant knowingly and willfully operates its business with a policy of not paying

all overtime wages in conformance with applicable law.

         26.    Despite reporting his working hours to Defendant, Dowell was not paid overtime

at a rate of time and one-half his regular rate for all of the hours he worked each week that exceeded

forty.

         27.    Dowell has retained the undersigned law firm to represent him in this litigation and

has agreed to pay the firm a reasonable fee for its services.

                    COUNT I: OVERTIME VIOLATION: 29 U.S.C. § 207

         28.    Dowell incorporates and re-adopts the allegations contained in paragraphs 1-27

above as if set out in full herein.




                                                  4
        Case 5:19-cv-00303-TKW-MJF Document 1 Filed 08/26/19 Page 5 of 6



        29.    Dowell’s employment with Defendant consisted of a normal work week for which

he should have received time and one-half hours worked in excess of the maximum hours provided

for in the FLSA.

        30.    During his employment with Defendant, Dowell regularly worked in excess of forty

(40) hours per week for which he was not always compensated at the statutory rate of time and

one-half for all of his hours in excess of forty. Dowell was entitled to be paid at a rate of time and

one-half for all of his hours worked in excess of the maximum hours provided for in the FLSA.

        31.    Records, if any, concerning the number of hours reported and worked by Dowell

are in the possession and custody of Defendant. Dowell intends to obtain these records by

appropriate discovery proceedings to be taken promptly in this case and, if necessary, he will then

seek leave of court to amend his Complaint for Damages to set forth the precise amount due to

him.

        32.    Defendant knew of and/or showed a willful disregard for the provisions of the

FLSA as evidenced by its failure to compensate Dowell at the statutory rate of time and one-half

for all hours he worked in excess of forty (40) per week when it knew or should have known such

was due.

        33.    Defendant failed to properly disclose or apprise Dowell of his rights under the

FLSA.

        34.    As a direct and proximate result of Defendant’s willful disregard of the FLSA,

Dowell is entitled to liquidated damages pursuant to the FLSA.

        35.    Due to the willful and unlawful actions of Defendant, Dowell has suffered damages

in an amount not presently ascertainable of unpaid overtime wages, plus an equal amount as

liquidated damages.



                                                  5
       Case 5:19-cv-00303-TKW-MJF Document 1 Filed 08/26/19 Page 6 of 6



       36.        Dowell is entitled to an award of his reasonable attorneys’ fees and costs pursuant

to 29 U.S.C. § 216(b).

       WHEREFORE, Dowell respectfully requests that judgment be entered in his favor against

Defendant:

             a.   Declaring that Defendant violated the overtime provisions of 29 U.S.C. §207;

             b.   Awarding Dowell overtime compensation in the amount calculated;

             c.   Awarding Dowell liquidated damages in the amount calculated;

             d.   Awarding Dowell reasonable attorney’s fees and costs and expenses of this

                  litigation pursuant to 29 U.S.C. § 216(b);

             e.   Awarding Dowell post-judgment interest; and

             f.   Ordering any other and further relief this Court deems to be just and proper.


                                          JURY DEMAND

       Plaintiff demands trial by jury of all issues so triable as of right by jury.

Dated: August 26, 2019                          Respectfully Submitted,

                                                /s/ Harris Nizel
                                                HARRIS NIZEL (Florida Bar No.: 0807931)
                                                Email: harris@nizel.com
                                                Nizel Law, P.A.
                                                4700 Sheridan St., Suite J
                                                Hollywood, FL 33021
                                                Telephone: (954) 653-8300
                                                Counsel for Plaintiff




                                                   6
